Pierce, /., dissenting: I agree with the dissenting opinion of Judge Eaum, but I wish to add a word about Jane U. Elliott, 40 T.C. 304, upon which the majority relies in part. I regard it as distinguishable. In the instant case, expenses were incurred in order to establish petitioner’s right to alimony, plainly a “personal” or “family” right. In Elliott, on the other hand, the right to alimony had already been established, and the expenses were incurred merely in order to effect collection of a fixed obligation, just as they might have been incurred by a noteholder seeking to collect interest on his note- or a lessor seeking to collect rent from his lessee. Since Elliott is distinguishable I see no reason to extend it to reach an unsound result. Tietjens and Eaum, J.J.. agree with this dissent.